COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER WITHDRAWING MEDIATION ORDER



Cause number:                01-14-00077-CV

Style:                 Nga Ly, individually and as Administrator of the Estate of Ashley Ly
         Truong and the Estate of Tiffany Ly Troung v. David Nguyen, aka Hung Quoc Nguyen,
         a/k/a Nguyen Hung Quoc; Hoa Thi Tran, a/k/a Thuan Tuan Tran, a/k/a Hoa Nguyen;
         David Nguyen; Tran Diem Thuy; Diem Tran; David Nguyen; and Saint Joseph Village
         Condominium Association, Inc.

Date motion filed:           February 10, 2014

Type of Motion:              Objection to Mediation

Party filing motion:         Appellee



      It is ordered that Appellee=s objection to mediation is granted. We withdraw our
Mediation Order dated January 31, 2014.

Judge's signature: /s/ Laura Carter Higley
                    x Acting individually



Date: February 12, 2014
*
         Absent emergency or a statement that the motion is unopposed, must wait ten days before acting on motion except for
         motion to extend time to file a brief. See TEX. R. APP. P. 10.3(a).
Note:    Single justice may grant or deny any request for relief properly sought by motion, except in a civil case a single justice
         should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion
         for rehearing. TEX. R. APP. P. 10.4(a).